DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 8, and 17-20 are cancelled. Currently amended Claim 1 and Claims 5-7 and 9-16 are pending and examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 5-7, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al., hereinafter referred to as “WANG” in view of US 6,828,064 B1 to Nardi, hereinafter referred to as “NARDI” and using The Dow Chemical Company Safety Data Sheet as an evidentiary reference. 
Regarding claim 1, WANG teaches a battery electrode further being a positive electrode (see [0029] wherein the electrode can be a cathode) for an alkaline secondary battery (see alkali metal battery disclosed in [0029] being rechargeable) having a lamination (see multi-layer structure of electrode 5 in FIG 2) comprising: 
a metal substrate having flexibility (see conductive support 22, FIG 1 in [0030; 0065]; Wang teaches in [065] that the metal can be aluminum or copper which a notoriously well known as flexible metals.; 
a primer layer (see primer layer 24, FIG 1, having electrical conduction in [0027; 0030]) provided on a surface of the substrate; and 
a positive electrode composite material layer (see electroactive layer 30 in [0030]; FIG 1) disposed on the primer layer and comprising a positive electrode active material (see electroactive material disclosed in [0030]; see also [0068] teaching the primer layer disclosed adhering to a positive active material), a binder resin (see binder being a crosslinked or substantially uncrosslinked polymer in [0025] further being a resin, see [0053]), and a first conductive material (see electroactive layer further comprising electronically conductive materials in [0029/L12-17]).
WANG teaches the primer layer as further comprising a second conductive material (see conductive filler in [0062]). WANG teaches the conductive filler as being materials including graphite in a non-limiting example set (see [0061-0062]). However, WANG is silent to the average particle diameter and aspect ratio of the second conductive material and further the second conductive material being lamellar graphite.
NARDI is relied upon for its teaching of enhanced electrically conductive carbon material being lamellar graphite, also referred to as expanded graphite (see abstract, col. 1-2; see further, col. 5-6) used within the cathode of an alkaline cell and further teaches the preferred average particle size of the expanded graphite be 17 to 32 µm. As to the claimed aspect ratio, as the prior art teaches a substantially identical structure to the claim and further teaches a similar process of forming the expanded graphite as disclosed in the specification (see col. 4/L55-67 to end of col. 7 teaching various milling process not unlike that exemplified in [0022-0023] of the instant specification), it would be reasonably expected by one having ordinary skill in the art as of the effective filing date of the claimed invention that the properties of aspect ratio be substantially identical (see MPEP 2112). 
One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to modify WANG with the teachings of NARDI in order to take advantage of the expanded graphite requiring an amount less than that is normally required and still being able to provide adequate conductivity and cathode mobility to have increased overall cell performance as well as providing a much lower overall bulk cathode resistivity than conventional carbon, including crystalline graphite (see NARDI col. 4/L5-24). 
WANG teaches the binder as being acrylic binder Rhoplex GL 618 (see WANG [0094]) which is recognized as an emulsion and a polymer (see Composition/Information on page 1 of The Dow Chemical Company Safety Data Sheet), it can be concluded the binder taught in WANG is an emulsion polymerized resin (see also [0043-0044] of the instant spec disclosing the binder resin of the invention being a polymer emulsion and preferably an acrylic emulsion).
Regarding claims 5 and 6, WANG teaches the positive electrode composite material layer comprising a binder ([0046/L4-6]) and the primer layer comprising a binder ([0025/L9-13]). WANG further teaches the binder as being acrylic binder Rhoplex GL 618 (see [0094]). While WANG is not specific to the binder being an aqueous resin, as the instant specification (see [0029]) discloses examples of the aqueous resin including acrylic resin, Rhoplex GL 618 being an acrylic resin would read on the claims. Further, Rhoplex GL 618 is recognized as being a resin that is water soluble (see Water 
solubility on page 4 of The Dow Chemical Company Safety Data Sheet where Rhoplex GL 618 is partly miscible; see further discussion of water solubility on page 8). Therefore, one having ordinary skill in the art could reasonably conclude the binder taught in WANG as being an aqueous resin. Alternatively, WANG teaches the primer layer comprising polymeric material (e.g. polyvinyl alcohol) particularly for the ability of the water solubilizing all or portions of the polymeric material therein improving adhesion of the primer layer and in this fashion would act as a binder (see [00450046]) and would further read on the aqueous resin contained in the primer layer of the claims. 
Further, as Rhoplex GL 618 is recognized as being an emulsion polymer (see page 1 of The Dow Chemical Company Safety Data Sheet), it one having ordinary skill in the art as of the effective filing date could further conclude the binder taught in WANG as being an emulsion type resin.
Regarding claim 7, WANG teaches the emulsion type resin as being acrylic binder Rhoplex GL 618 (see [0094]). While WANG is silent to the glass transition temperature of the emulsion type resin binder being -20℃ to 20℃, as Rhoplex GL 618 is an acrylic binder further recognized as an emulsion resin (pages 4 and 8 of The Dow Chemical Company Safety Data Sheet) and the instant specification discloses a preference for acrylic emulsions (see P22/L3-5), one having ordinary skill in the art as of the effective filing date could reasonably expect the prior art to have substantially the same properties such as glass transition temperature.
Regarding claim 13, WANG teaches the substrate as being 6 µm thick  ([0099-0100] therein reasonably anticipating the range of the instant claim as being 6 µm to 30 µm thick.
Regarding claim 15, WANG teaches an alkaline secondary battery (see alkali metal battery disclosed in [0029] being rechargeable) comprising a positive electrode (see [0029; 0086] wherein the electrode can be a cathode), a negative electrode (see [0029; 0086]), and a separator (see [0086]).
Regarding claim 16, WANG teaches the negative electrode comprising lithium alloys, i.e. lithium-aluminum alloys and lithium-tin alloys therein electrolyte (see [0075]), further comprising electrolytes functioning as a medium for the storage of ions (see [0078]), and the electrolytes interacting with aqueous solvents to reduce the concentration of hydrogen ions (see [0082]). One having ordinary skill in the art as of the effective filing date of the claimed invention would be motivated to have electrolyte comprising hydrogen absorbing alloy to facilitate the transport of ions between the anode and the cathode thereby improving ion conductivity (see [0078-0079]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al. in view of US 6,828,064 B1 to Nardi and using The Dow Chemical Company Safety Data Sheet as an evidentiary reference as applied to claim 1 above, and further in view of EP 0 576 943 A1 to Northrop et al., hereinafter referred to “NORTHROP”.
Regarding claims 9, 10, 11 and 12, WANG teaches the primer as comprising a material having a portion of the polymer with crosslinking bonds (see [0031-0032]) wherein teaching crosslinking via free radicals as a common method known by one of ordinary skill in the art as of the effective filing date of the claimed invention in attaching polymer chains (see [0032]). WANG further teaches the primer layer as having less than 0-30% by mass of crosslinked polymeric material (see [0033] wherein
0-30% by weight is disclosed; 1% by weight = 1% by mass). However, WANG is silent to a particular radical scavenger used and there being 0.01-5% by mass of the radical scavenger contained in the primer layer. 
WANG teaches the binder as being polymeric material included in the electroactive material layer and further, the electroactive material layer having crosslinking material (see [0046]). However, WANG is silent to there being 0.01-20% by mass of a radical scavenger contained in the binder resin.
WANG teaches the first conductive material (see electronically conductive materials comprised in the electroactive material layer in [0029/L12-17]) comprises crosslinking material ( [0046] wherein the electroactive material layer further comprises a crosslinking agent). However, WANG is silent to there being 0.01-20% by mass of a radical scavenger contained in the first conductive material. WANG is silent to the radical scavenger being a hindered amine.
NORTHROP is relied upon for its teaching on radical scavenger compounds used in electrodepositing polymer coatings on metal substrates (see Page 2/L25-37), particularly as an electrocoat primer layer for coated supports comprising a metal substrate having thereon a primer layer comprising a regenerative radical scavenger compound, and a resin coating layer thereon. NORTHROP is further relied upon for recognizing regenerative radical scavengers as well-known in the art and that these compounds are typically hindered amines or derivatives of hindered amines (see Description of Preferred Embodiments on P3). One of ordinary skill in the art as of the effective filing date would be motivated to modify the coating layers comprising resin on a metal substrate in WANG with the teachings of NORTHROP to take advantage of the increased delamination resistance to electrocoated articles (see NORTHROP P2/L47-54).
Further, as NORTHROP teaches the application of radical scavengers being free radicals in crosslinking for polymer coatings on metal substrates and further teaches the radical scavenger compound as being 0.1-10% (see P9, Preparation 3 in which a 50/50 mixture of radical scavenger compound 4 and UV-5 are incorporated at a level of 2% based on the weight of emulsion solids; see further P10 teaching the addition of 1% Tinuvin® 1130, a substantially similar compound disclosed on Page 37 of the instant disclosure as an example radical scavenger) based on the resin in the layer, it would be reasonable to expect that the content of free radicals claimed would be obvious over the prior art.  
As WANG teaches the crosslinking at the interface between the primer and adjacent layers and further teaches crosslinking via free radicals as a common method by one of ordinary skill in the art as of the effective filing date (see [0032]), it would be reasonable to expect that the teaching in WANG of having 0-30% by mass of crosslinked polymeric material primer layer applies also to the crosslinking material for the binder resin and first conductive material and further and to modify WANG with the teachings of NORTHROP to utilize the radical scavenger compound as the delamination performance was significantly improved (see NORTHROP P10 showing Preparation 3 as having one of the highest performance ratings as compared to methods without radical scavenger compound 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al. in view of US 6,828,064 B1 to Nardi and using The Dow Chemical Company Safety Data Sheet as an evidentiary reference as applied to claim 1, and further in view of JP 2014035900 A to Toyo et al. (previously cited in IDS), hereinafter referred to as “TOYO”.
Regarding claim 14, WANG teaches the substrate (see conductive support in [0065/L15-21]) as comprising nickel. However, WANG is silent to the substrate comprising a nickel-plated steel sheet.
TOYO teaches a nickel hydrogen alkaline secondary battery and its cathode having nickel plated steel (see current collector on which active material is coated in [0086-0087]). One of ordinary skill in the art as of the effective filing date would be motivated to modify WANG with the teachings of TOYO because nickel is taught to have the preferred alkali electrolyte resistance and, for the reduction of cost, have nickel plated on the surface so as to prevent corrosion by electrolytic solution (see [0035]).
Response to Amendment
Applicant’s amendments filed 16 June 2022 with respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered.  The present rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph of Claim 1 has been withdrawn. 
Response to Arguments
Applicant's arguments filed 16 June 2022 have been considered but are moot because the new ground of rejection, while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722